Citation Nr: 0942669	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  01-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for lumbar strain and degenerative disc disease (DDD) 
of L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 
percent for decreased toe and left knee extensor strength 
associated with the service-connected lumbar strain and DDD 
of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to 
February 1991.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which awarded service connection 
for lumbar strain and DDD of L5-S1 secondary to the service-
connected left knee condition.  The RO assigned an initial 40 
percent rating effective from February 2000.  

This matter also comes before the Board on appeal from an 
October 2003 rating decision, which awarded a separate 10 
percent rating for decreased toe and left knee extensor 
strength associated with the service-connected lumbar strain 
and DDD of L5-S1.  The separate neurological evaluation was 
awarded during the pendency of the appeal for the lumbar 
spine when amendments to the regulations for intervertebral 
disc syndrome (IVDS) became effective from September 22, 
2002.  Specifically, the revised criteria allowed for IVDS to 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  As less than the maximum 
available evaluation was assigned, and the claim is 
considered part of the appeal for the back disability as a 
whole, the evaluation for decreased toe and left knee 
extensor strength is also on appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The claim pertaining to the lumbar strain and DDD of L5-S1 
was previously before the Board in August 2003.  At that 
time, the matter was remanded pursuant to Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Thereafter, the increased rating claim 
pertaining to lumbar strain, as well the claim for decreased 
toe and left knee extensor strength, was before the Board in 
April 2006 and December 2007.  The claims were remanded to 
the RO on both occasions for further development and 
adjudication; however, the matters are still not ready for 
appellate disposition.  Therefore, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.
   

REMAND

In December 2007 the Board determined that additional notice 
and evidentiary development was necessary.  As the remand 
orders of the Board were not complied with, further remand is 
mandated due to the RO's failure to follow the directives in 
the Board's remand.  Stegall v. West, 11 Vet. App. 268 
(1998). 

In this regard, the RO was to arrange for the Veteran to 
undergo a VA examination, 
by a physician, at an appropriate VA medical facility.  
Specifically, the entire claims file was directed to be made 
available to the physician designated to examine the Veteran, 
and the examination report was to include a discussion of the 
Veteran's documented medical history and assertions. 

Based on this review, the examiner was not only to offer an 
opinion as to the nature and extent of any back disability 
that was proximately due to or the result of his service-
connected knee disorder, but the examiner was to state, to 
the extent possible, symptoms attributable to any chronic 
back disability resulting from the Veteran's industrial 
disability as opposed to any back disability caused by the 
service- connected left knee disorder.  In rendering this 
opinion, the examiner was to review Workers' Compensation and 
Social Security Disability records.

Upon Remand, the Veteran was afforded a VA examination in 
April 2009.  First, it is not clear from the examination 
report that I.A. was a physician as directed by the numbered 
paragraphs.  Second, the claims file was not present.  This 
was specifically noted by the examiner at the outset of the 
examination.  The examiner indicated that the claims file had 
been located at the Houston, Texas, office, but unfortunately 
was still not made available.  This was in direct opposition 
to the Board's remand instructions.

Moreover, as the claims file was not available, the examiner 
was unable to review the medical records associated with the 
claims file, to include records from the Social Security 
Administration (SSA) and private medical providers.  Lastly, 
while the examiner opined that the DDD of the lumbar spine 
was not caused by or a result of the service connected left 
knee condition, the examiner failed to delineate, to the 
extent possible, symptoms attributable to any chronic back 
disability resulting from the Veteran's industrial as opposed 
to any back disability caused by the service- connected left 
knee disorder.   The Board would put forth that this 
incomplete opinion was the result of no claims folder having 
been present.

As one final matter, the Board would note that the prior 
Remand directed the RO to attempt to obtain the Veteran's 
Workers' Compensation records.  In a September 2008 letter, 
the RO requested that the Veteran provide evidence or 
information regarding his Workers' Compensation.  Attached to 
the letter was VA Form 21-4142, Authorization and Consent to 
Release Information to VA.  While the Veteran failed to 
respond, a specific follow-up request was not made.  The RO 
should make one last attempt to obtain these records while 
the case is in Remand status, including from proper 
governmental authorities and/or the Veteran's employer, if 
the Veteran refuses to cooperate with this request.  These 
records are critically important as there is abundant 
evidence to suggest that some, if not all, of the Veteran's 
back disorder is attributable to his post-service employment 
and injury sustained therein, for which he was awarded 
Workers' Compensation, and not to his service-connected knee 
disability, as he has claimed.    

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the Veteran's claims.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The RO should attempt to obtain all 
records concerning the Veteran's award of 
West Virginia Workers' Compensation.  If 
necessary, the Veteran should be asked to 
submit VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for 
West Virginia Workers' Compensation.  All 
requests for records and their responses 
must be clearly delineated in the claims 
folder.

2.  Once the development above is 
completed and any additional records from 
West Virginia Workers' Compensation, if 
any, have been associated with the claims 
folder, the RO should arrange for the 
Veteran to undergo a VA examination, by a 
physician, at an appropriate VA medical 
facility.

The entire claims file and a copy of this 
Remand and the December 2007 Board Remand 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.

In addition, the physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

Considering all examination findings, the 
physician should then offer an opinion as 
to the nature and extent of any back 
disability that is proximately due to or 
the result of his service-connected knee 
disorder and the supporting rationale 
therefor.  

To the extent possible, symptoms 
attributable to any chronic back 
disability resulted from the Veteran's 
industrial duties (see Workers' 
Compensation and Social Security 
Disability records) should be clearly 
distinguished from any due to back 
disability caused by the service- 
connected left knee disorder.

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claims for higher initial evaluations 
should include specific consideration of 
whether "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found), is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

4.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




